                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

VITOL, INC.,                                     §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §            CIVIL ACTION H-18-2275
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
       Defendant.                                §


                                              ORDER

       Pending before the court is a memorandum and recommendation filed by Magistrate Judge

Nancy K. Johnson (“M&R”). Dkt. 73. The M&R recommends denying plaintiff Vitol, Inc’s

(“Vitol”) motion for partial summary judgment (Dkt. 36) and denying as moot Vitol’s motion to

strike (Dkt. 60). Id. Vitol objected to the M&R. Dkt. 74.

       A party may file objections to a Magistrate Judge’s ruling within fourteen days of being

served with a copy of a written order. Fed. R. Civ. P. 72; see also 28 U.S.C. § 636(b)(1)(c). When

timely objections are filed, the standard of review used by the district court depends on whether the

Magistrate Judge ruled on a non-dispositive or dispositive motion. See Fed. R. Civ. P. 72; see also

28 U.S.C. § 636(b)(1)(c). For non-dispositive motions, district courts must “modify or set aside any

part of the order that is clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72 (a). For

dispositive motions, district courts “must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3).
       The court, having reviewed de novo the motions, M&R, pleadings, objections, and applicable

law, finds that, for the reasons stated in the M&R, Vitol’s motion for partial summary judgment

(Dkt. 36) should be DENIED and Vitol’s motion to strike should be DENIED AS MOOT. The

court ADOPTS IN FULL the M&R.

       Signed at Houston, Texas on March 24, 2020.




                                            ___________________________________
                                                        Gray H. Miller
                                                Senior United States District Judge




                                               2
